Citation Nr: 0425399	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there is clear and unmistakable error in a decision 
of July 8, 1946, which reduced the rating for the veteran's 
service-connected anxiety type psychoneurosis from 50 percent 
to 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.  In the decision, the RO found that 
there was no clear and unmistakable error in a prior rating 
decision of July 8, 1946, which reduced the rating for the 
veteran's service-connected anxiety type psychoneurosis from 
50 percent to 10 percent.

In his substantive appeal statement of June 2004, the veteran 
requested a hearing at the RO before a member of the Board.  
However, he withdrew that hearing request in July 2004. 


FINDINGS OF FACT

1.  The decision of July 8, 1946, which reduced the rating 
for the veteran's service-connected anxiety type 
psychoneurosis from 50 percent to 10 percent was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.

2.  There is no basis for concluding that the use of the 1933 
rating schedule rather than the 1945 rating schedule 
materially affected the decision.


CONCLUSION OF LAW

The decision of July 8, 1946, which reduced the rating for 
the veteran's service-connected anxiety type psychoneurosis 
from 50 percent to 10 percent does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of July 8, 1946, which reduced the rating 
for the service-connected anxiety type psychoneurosis from 50 
percent to 10 percent.  He argues that the decision was 
factually erroneous because his disability had not improved.  
He asserts that the examination which was done in connection 
with the July 8, 1946 rating decision reflected that the 
disorder had remained severe in degree.  The representative 
notes that the RO failed to obtain the veteran's psychiatric 
treatment records before reducing the rating.  The veteran's 
representative has also argued that the rating reduction was 
not done in accordance with the proper rating criteria as the 
RO applied the 1933 rating code rather than the newly enacted 
1945 rating schedule. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify a claimant and his representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The Board notes, however, that in Livesay v. Principi, 15 
Vet. App. 165 (2001) the Court held that the provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error.  See also Parker v. Principi, 15 Vet. 
App. 407, 412 (2002) in which the Court noted that although 
the Secretary filed a motion, with which the veteran agreed, 
seeking a remand for readjudication of the clear and 
unmistakable error question in light of the enactment of the 
VCAA, the basis for the motion had no merit following this 
Court's decision in Livesay in which the Court found that the 
VCAA was not applicable to CUE matters.  

In the circumstances of the present case, a remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, the veteran contends that there is clear and 
unmistakable error in a decision of July 8, 1946, which 
reduced the rating for the veteran's service-connected 
anxiety type psychoneurosis from 50 percent to 10 percent.  
The evidence which was of record at the time of the July 8, 
1946 rating decision which resulted in reduction of 
compensation included the veteran's service medical records.  
The report of a service medical board reflects that the 
veteran was given a certificate of disability for discharge 
due to a severe anxiety state.  He reportedly had a severe 
predisposition, and severe aggravating stress due to 6 months 
in the European Theatre of Operations as a fire control 
gunner on an aircraft with 57 combat missions and one crash 
landing.  He was discharged in June 1945.

The veteran submitted his original claim for disability 
compensation later in June 1945.  In a rating decision of 
June 1945, the RO granted service connection for anxiety type 
psychoneurosis, and assigned a rating of 50 percent based on 
the service medical records.  The rating was assigned under 
code 1083 of the 1933 Schedule for Rating Disabilities.  It 
was noted that examination was scheduled for six months.  

The veteran was afforded a social service follow-up in May 
1946.  It was noted that in January 1946 he began training at 
a university.  Because the veteran had been out of school 
since 1939, he said that he found it very difficult to 
concentrate and that it was hard for him to get back into the 
routine of study.  He said that he was very interested in 
school work, he liked the climate and his living 
accommodations, but that there were two subjects that were 
very difficult for him.  It was noted that in addition to his 
school work, he was working part time in a T.B. sanitarium.  
He said that although he spent quite a few hours at that 
work, it was relaxation for him.  He said that he became very 
nervous if he had to study for too long a time.  He reported 
that he found a long walk between school and work to be 
enjoyable and beneficial to his health.  He reported that his 
grades had not been as good this quarter as during the last, 
and that he planned to take the summer off from school and 
then resume in the fall.  He had discussed this with the 
Student Council Psychiatrist who had advised him that 
relaxation would be beneficial to him.  The veteran recounted 
that since being out of service he stayed home for about two 
weeks and then tried to work at a tool company but only 
stayed for about two weeks because the noise caused him to 
blow up.  He then took a job as a brakeman for two and a half 
weeks, but almost caused a serious accident after he did not 
throw a switch soon enough.  He then chose to go to a 
university for training principally to be close to his 
girlfriend of four years who was taking nurses training.  He 
also said that the climate where he was attending school was 
beneficial to his asthma.  

The report further shows that the veteran was a rather 
outgoing type of person, and got along well with the young 
people with whom he worked as well as with his schoolmates.  
He said that he found it difficult to dance and take part in 
school activities; however, he did find an interest in golf 
and enjoyed hiking in the mountains.  He said that people 
still irritated him and made him nervous if he was in a 
crowd.  He did like to go to movies occasionally, but stayed 
away from war pictures.

The veteran said that his asthma had been very much improved 
since coming to the state whether the university was located.  
He said that his weight fluctuated, and that he had trouble 
eating.  He said that he previously had nightmares and would 
sit up in bed and reenact some of his war experiences, but 
said that these had lessened and at the present time he just 
described them as crazy dreams.  They were not as frequent or 
as severe as they had previously been.  A report from the 
psychiatrist at the Student Health Council showed that he 
recommended that the veteran take time off during the summer 
quarter because he was tense and had many family problems.  
The psychiatrist stated that the veteran was suffering from 
mild anxiety state with some associated stomach symptoms, but 
there was nothing to worry about from a psychosomatic angle.  

Regarding his home environment, it was noted that he seemed 
to be very happy in his living situation.  He enjoyed his 
walk back and forth, and said that the food was excellent and 
the location was beautiful.  He planned to marry in 
September.  The impression was that he was making a fairly 
good adjustment to school work, and was gaining much from his 
relationship with the school psychiatrist, for whom he had 
nothing but the strongest praise.  

The veteran was subsequently afforded a neuropsychiatric 
evaluation examination by the VA in June 1946.   The 
examination report reflects that the veteran reported that 
when he first got out of service, he had difficulty in 
getting to sleep and had nightmares.  He also reported that 
he could not eat because he just did not have an appetite.  
He also reported that he had been very irritable.  The 
symptoms had more or less persisted.  He said that when he 
went to school he sometimes had to walk out of class.  He 
said that some days he was alright.  He recounted having 
spells of being sullen for several days at a time.  He said 
that he slept better now than when he first got out.  He had 
no nausea, but his stomach felt unsettled.  He said that his 
weight fluctuated as much as 12 pounds a month.  He said that 
he had gotten married in June 1946 and had to take the summer 
off from school so they could get settled.  He reported 
having quite a few interviews with the psychiatrist lately, 
and that he had gotten irritated and the only way to shake it 
off was to work.  He said that he had no fears or worries 
except regarding his family at home.  He said that he dreaded 
crowds, and said that people irritated him.  He said that he 
felt that he was capable of doing school work, but that he 
could not apply himself.  

The report further shows that on neurological examination, 
the veteran had a slight course tremor in extended fingers.  
On mental examination, he appeared tense and anxious, under 
moderate pressure of activity.  His speech was accelerated.  
Emotional components revealed moderate instability and 
lability under situations of slight pressure and stress.  His 
stream of talk was relevant and spontaneous.  His attention 
was easily gained and held.  Sensorium was intact.  Grasp on 
general information was good, and intellectual level was 
average.  It was noted that his family background was rich 
with neuropathic determinants, and that early conditioning 
factors were unhealthy in the production of a neurotic 
personality.  He then developed severe anxiety symptoms 
incidental to stress of aerial warfare, and still complained 
of anorexia, epigastric discomfort, restlessness, 
irritability, headaches, inability to concentrate, and 
nightmares.  He felt the need to be constantly occupied and 
had noticed that when at rest, he was inclined to be 
introspective.  He was subject to worry.  He had no 
delusions, hallucinations, or ideas of references.  His 
insight was impaired, and his judgment was fair.  The 
examiner remarked that the examination revealed a tense, 
anxious, hyperactive emotionally unstable individual who 
completed 57 combat missions as a fire control gunner in an 
A20.  He still presented evidence of anxiety and motor 
unrest.  Physiological components reveal dilated pupils, 
tremors, and vasomotor instability.  He reportedly had an 
industrial handicap with social inadaptability.  He was 
competent.  The diagnosis was psychoneurosis, anxiety type.  

In the rating decision of July 8, 1946, the RO concluded that 
there had been considerable improvement in the anxiety type 
psychoneurosis.  Therefore, the RO reduced the rating from 50 
percent to 10 percent under rating code 1083.  

The veteran was notified of the decision by letter, but he 
did not perfect an appeal and the decision became final.  
Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of July 8, 1946, which 
reduced the rating for the veteran's service-connected 
anxiety type psychoneurosis from 50 percent to 10 percent 
does not contain clear and unmistakable error.  The Board 
finds that there is no showing that the decision which 
reduced the rating for the veteran's service-connected 
anxiety type psychoneurosis was not based on the correct 
facts as they were known at that time or was not in 
accordance with the existing law and regulations.  On the 
contrary, the rating decision shows that the RO considered 
the evidence which was of record at that time.  The Board 
finds that the RO exercised reasonable discretion when 
deciding the claim.  The Board notes that the VA social 
survey in particular suggests that improvement had occurred.  
In the report it was noted that the veteran indicated that 
his nightmares had decreased in frequency and severity, and 
that he got along well with other young people.  The 
characterization of the school psychiatrist of the veteran's 
symptoms being productive of only mild anxiety suggested that 
the severity of the symptoms had decreased since service when 
the disorder had been described as being severe.  The social 
worker who prepared the report indicated that he was having a 
fairly good adjustment.  The Board also notes that the 
evidence which reflected that the veteran was working and 
attending school also supported a conclusion that his 
disorders were not as severe as they had previously been.  
This demonstrated improvement in the veteran's ability to 
function.  

Although the appellant disagrees with the conclusion reached 
by the RO that the disorder had improved enough to justify a 
reduction, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  With 
respect to the representative's argument that the rating 
decision was not in accordance with the 1945 rating criteria 
rather than the 1933, there is no indication that this in any 
way materially affected the decision.  The Board notes that 
under the 1933 Schedule for Rating Disabilities, a 50 percent 
rating was warranted for a psychoneurotic condition 
presenting characteristic clinical manifestations of major 
type in symptom combinations that are persistent, continuous, 
and productive of severe social and industrial incapacity.  A 
30 percent rating was warranted for conditions presenting 
well defined subjective and objective clinical manifestations 
of such character as to cause considerable social and 
industrial incapacity.  A 10 percent rating was warranted for 
conditions manifested by subjective and objective 
symptomatology such as to cause definite and appreciable 
social and industrial incapacity.  

Under the 1945 Schedule for Rating Disabilities, Diagnostic 
Code 9105 indicates that an anxiety state should be rated as 
neurasthenia.  Neurasthenia, in turn, was rated under 
Diagnostic Code 9101.  A 50 percent rating was warranted for 
a disorder which was severe, with characteristic findings in 
marked and persistent form with definite compatible physical 
asthenia, i.e., loss of weight, circulatory disturbance, 
vasomotor changes, tremors, objectively substantiated; 
productive of severe social and industrial inadaptability.  A 
30 percent rating was warranted for a disorder which was 
moderately severe; with characteristic mental and physical 
fatigability unrelated to disease process or toxic agents, 
with fairly frequent headaches not due to toxemia, 
uncorrected visual defect, etc., fairly frequent prolonged 
periods of insomnia, or objectively ascertained vasomotor 
instability, approximating neurocirculatory asthenia with 
decided reduction in exercise tolerance; productive of 
considerable social and industrial inadaptability.  A 10 
percent rating was warranted for a disorder which was 
moderate in degree.

In comparing the 1933 and 1945 rating schedules., the Board 
notes that there are some differences, but significant 
similarities.  Both codes provided for a 50 percent rating 
for severe impairment, and both provided for a 30 percent 
rating for considerable impairment.  Although the 1933 code 
provided a 10 percent rating for definite and appreciable 
incapacity, while the 1945 code required moderate severity, 
the Board does not find that one code was significantly more 
favorable than another code.  Therefore, it cannot be said 
that the result would have been manifestly different but for 
the error.  Therefore, there was no clear and unmistakable 
error on that basis.  

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).  Thus, any argument that the evidence was not 
fully developed does not constitute a basis for concluding 
that the decision which relied on that report contained clear 
and unmistakable error.  

Finally, the Board notes that the veteran has submitted 
additional recent evidence showing that he is considered to 
be disabled.  His current disability rating for the disorder 
which is not characterized as post-traumatic stress disorder 
is 50 percent, and he has been granted a total rating based 
on unemployability.  However, subsequently obtained evidence 
may not be considered when determining whether a prior 
decision contains clear and unmistakable error.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
July 8, 1946, which reduced the rating for the veteran's 
service-connected anxiety type psychoneurosis from 50 percent 
to 10 percent.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

The decision of July 8, 1946, which reduced the rating for 
the veteran's service-connected anxiety type psychoneurosis 
from 50 percent to 10 percent does not contain clear and 
unmistakable error.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



